DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining assessment task for a particular participant to complete within an allocated amount of time, determining a time requirement value for the at least one of the assessment task and providing the time requirement value back to the participants.  
The limitation of determining assessment task for a particular participant to complete within an allocated amount of time, determining a time requirement value for the at least one of the assessment task and providing the time requirement value back to the participants, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a display” and a “a processer coupled to the display” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the mental process of a human calculating the determining assessment task for a particular participant to complete within an allocated amount of time, determining a time requirement value for the at least one of the assessment task and providing the time requirement value back to the participants.  For example, paragraph 90 of the specification shows that the time requirement value is determined.  The calculation can be performed with the human mind or with a pen and a paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites a process and a display coupled to the processor or performing the method electronically.   This recitation amounts no more than mere instructions to apply the exception using a generic computer component.  For example, applicant’s own specification describes these computer components to be generic computer components (see paragraph 40-41).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or electronic means to perform the step of: determining assessment task for a particular participant to complete within an allocated amount of time, determining a time requirement value for the at least one of the assessment task and providing the time requirement value back to the participants; amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Limitation of the dependent claims have been reviewed and do not ameliorate the rejection rationale of the independent claims.  For example:
Claim 2-6, 8, 12-16 and 18 only provide limitations that further limit the abstract idea.  For example, claim 2-5, 12-15 describes a historical data to be used in conjunction with the calculation of the time requirement.  Claims 6, 8, 16 and 18 also delve into the calculation of the normalized value and adjust value based on the success rate of the other participants.  The examiner takes the position that the same rejection rationale can be applied on these dependent claims.  Accordingly, these dependent claims are rejected under the same rationale as the independent claims.   
Claims 9-10, 19-20 appear to be directed to the use of the processor to either: display the result of the calculation using the display device or uses the processor to determine an ordering of the task.   The examiner takes the position that the same rejection rationale can be applied on these dependent claims.  Accordingly, these dependent claims are rejected under the same rationale as the independent claims.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-16, 18-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Banerjee 20030044760.
Re claim 1, Banerjee discloses an electronic learning system for conducting an electronic assessment, the system comprising (a) a display, and (b) at least one processor operatively coupled to the display (see fig. 2, paragraph 0030), processor configured for: (i) providing an electronic assessment comprising a plurality of assessment tasks for a current participant to complete within an allocated amount of assessment time (paragraph 0051), (ii) determining time requirementvalue for at least one of the assessment tasks, the value being indicative of a suggested amount of time required to complete that task, and (iii) providing the time requirement value to the current participant (paragraph 0066).
Re claim 2, Banerjee discloses historical data for the at least one of the assessment tasks include data indicative of the amount of time required for historical participants to complete that task and obtain a defined successful task value for that task (paragraph 0066).
Re claim 3, Banerjee discloses the successful task value is defined automatically based upon the historical data (paragraph 0048).
Re claim 4, Banerjee discloses the historical data for the at least one of the assessment tasks is historical data associated with similar historical participants (paragraph 0066).
Re claim 5, Banerjee discloses the similar historical participants are identified based upon the academic performance of the current participant and historical participant in at least one other assessment module (paragraph 0066).
Re claim 6, Banerjee discloses the     value is adjusted based upon success rate of historical participants associated with the at least one of the assessment tasks, the success rate being indicative of a portion of historical participants who had obtained the successful task value for that task (paragraph 0074).
Re claim 8, Banerjee discloses a normalized     value is determined based upon the     value and the assessment time (paragraphs 0089).
Re claim 9, Banerjee discloses processor is configured to provide a pace visualization including a visual representation of the     value and the assessment time (paragraph 0096).
Re claim 10, Banerjee discloses processor is further configured to determine a suggested order of performance for remaining tasks of the plurality of assessment tasks to optimize the participant's performance, the suggested order being determined based upon value and task value associated with the remaining tasks and remaining time of the assessment time (paragraph 0086-0087). 
Re claim 11, Banerjee discloses a method for conducting an electronic assessment, the method comprising: (a) providing an electronic assessment comprising a plurality of assessment tasks for a current participant to complete within an allocated amount of assessment time, (b) determining time requirement value using at least one processor for at least one of the assessment tasks based upon historical performance data associated with that task, the     value being indicative of a suggested amount of time required to complete that task (paragraph 0051), and (c) providing the     value to the current participant (paragraph 0066). 
Re claim 12, Banerjee discloses the historical data for the at least one of the assessment tasks is collected and include data indicative of the amount of time required for historical participants to complete that task and obtain a defined successful task value for that task (paragraph 0066). 
Re claim 13, Banerjee discloses defining the successful task value automatically based upon the historical data (paragraph 0048).
Re claim 14, Banerjee discloses the historical data for the at least one of the assessment tasks is historical data associated with similar historical participants (paragraph 0066).
Re claim 15, Banerjee discloses identifying similar historical participants are identified based upon the academic performance of the current participant and historical participant in at least one other assessment module (paragraph 0066).
Re claim 16, Banerjee discloses adjusting the     value based upon success rate of historical participants associated with the at least one of the assessment tasks, the success rate being indicative of a portion of historical participants who had obtained the successful task value for that task (paragraphs 0074).
Re claim 18, Banerjee discloses determining a normalized     value based upon the     value and the assessment time (paragraph 0089). 
Re claim 19, Banerjee discloses providing a pace visualization including a visual representation of the     value and the assessment time (paragraph 0096). 
Re claim 20, Banerjee discloses determining a suggested order of performance for remaining tasks of the plurality of assessment tasks to optimize the participant's performance, the suggested order being determined based upon     value and task value associated with the remaining tasks and remaining time of the assessment time (paragraph 0086-0087). 

Response to Arguments
Applicant’s submission of a terminal disclaimer on 3/22/2022 have been considered and is sufficient to overcome the rejection under obviousness double patenting. 
The applicant’s argument on the rejection of 35 U.S.C 101 has been considered.  The applicant argued that the claimed limitations should be considered to be a technical improvement as it is not feasible to be done by a human.  The examiner respectfully disagrees.  The MPEP states that “claims that only described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.” (see MPEP 2106.04(a)(2)).  In this particular case, the examiner has described that the claim limitations appears to be directed to a mental process that is implemented using a generic computing device.  As such, the argument is not persuasive.
The applicant argument on the rejection under 35 U.S.C 102(b) (pre-AIA ) or 102(a)(1) (AIA ), the applicant argues that the data for each user specifying time period in which a particular question is expected to be answered are not provided to the user taking the test.  Furthermore, the applicant argues that these data are provided only to the proctor monitoring the test.  The examiner respectfully disagrees.  A reading on paragraph 66 shows that the alert (which specifies time period in which a particular question is expected to be answered) are given to user 618, 620 and 622.  It is clear from paragraph 66 and FIG. 6 shows that the user that is referred to by paragraph 66 do not refers to the proctor that resides in the server.  As such, the examiner takes the position that the applicant’s argument is not sufficient to overcome the current prior art rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715